 



Exhibit 10.8
THE PROGRESSIVE CORPORATION
2007 GAINSHARING PLAN

1.   The Plan. The Progressive Corporation and its subsidiaries (collectively,
“Progressive” or the “Company”) have adopted The Progressive Corporation 2007
Gainsharing Plan (the “Plan”) as part of their overall compensation program. The
Plan is performance-based and is administered under the direction of the
Compensation Committee of the Board of Directors of The Progressive Corporation
(the “Committee”). Plan years will coincide with Progressive’s fiscal years.  
2.   Participants. Plan participants for each Plan year shall include all
officers and regular employees of Progressive, unless determined otherwise by
the Committee. The Gainsharing opportunity, if any, for those executive officers
who participate in The Progressive Corporation 2004 Executive Bonus Plan or The
Progressive Corporation 2007 Executive Bonus Plan will be provided by those
plans, although participants in those plans may also participate in this Plan if
and to the extent determined by the Committee.   3.   Gainsharing Formula.
Annual Gainsharing Payments under the Plan will be determined by application of
the following formula:

Annual Gainsharing Payment = Paid Earnings x Target Percentage x Performance
Factor

4.   Paid Earnings. Paid Earnings for any Plan year shall mean and include the
following: regular, used Earned Time Benefit, sick, holiday (excluding, for all
purposes hereunder, premium holiday pay for exempt employees), funeral and
overtime pay, and retroactive payments of any of the foregoing items, received
by the participant during the Plan year for work or services performed as an
officer or employee of Progressive.

For purposes of the Plan, Paid Earnings shall exclude all other types of
compensation, including, without limitation, any short-term or long-term
disability payments made to the participant, the earnings replacement component
of any workers’ compensation award, payments from the discretionary cash fund or
any other bonus or incentive compensation awards, any dividend payments and
unused Earned Time Benefit.
Notwithstanding the foregoing, if at the end of the 24th pay period of a Plan
year, any Plan participant’s then current annual salary exceeds his or her
salary range maximum plus $105, then for purposes of computing his or her Annual
Gainsharing Payment under the Plan, his or her Paid Earnings shall be equal to
the sum of: (i) his or her regular, used Earned Time Benefit, sick, holiday and
funeral pay for each bi-weekly pay period during the Plan year, but not to
exceed 1/26th of his or her annual salary range maximum (as in effect as of the
end of the applicable pay period) for any such bi-weekly pay period; plus
(ii) the full amount of the following items, if any, received by such
participant during that Plan year: (a) overtime pay, and (b) retroactive
payments of regular, used Earned Time Benefit, sick, holiday, overtime and
funeral pay.

1



--------------------------------------------------------------------------------



 



5.   Target Percentages. Target Percentages vary by position. Target Percentages
for Plan participants typically are as follows:

          POSITION   TARGET %
 
       
Senior Executives, Executive Level Managers and Business Leaders
    60 - 150 %
Directors of Large Functional Areas
    35 - 60 %
Senior Managers
    20 - 35 %
Middle Managers
    15 - 20 %
Senior Professionals and Entry Level Managers
    9 - 20 %
Administrative Support and Entry Level Professionals
    0 - 8 %

Target Percentages will be established within the above ranges by, and may be
changed with the approval of, the following officers of The Progressive
Corporation (collectively, the “Designated Executives”): (a) the Chief Executive
Officer, and (b) either the Chief Human Resource Officer or the Chief Financial
Officer; provided, however, that only the Committee may establish the Target
Percentages for the Company’s executive officers. Target Percentages also may be
changed from year to year by the Designated Executives.
If a participant’s position changes during a Plan year resulting in a change in
Target Percentage, the Target Percentages used to calculate such participant’s
Annual Gainsharing Payment hereunder shall be weighted appropriately.

6.   The Performance Factor.

  A.   General

The Performance Factor shall be determined by the performance scores achieved
with respect to profitability and growth outcomes for one or more Performance
Components, as defined below. The Performance Components may be weighted to
reflect the nature of the individual participant’s assigned responsibilities.
The weighting factors may differ among participants and will be determined, and
may be changed from year to year, by or under the direction of the Committee.

  B.   Performance Components

The Performance Components for the Plan year in question shall consist of
either:
     (i) Progressive’s “Core Business” (consisting of the Drive business unit,
the Direct business unit, the Commercial Auto business unit and the Special
Lines business unit, each as described below in more detail); or

2



--------------------------------------------------------------------------------



 



     (ii) One of the individual business units designated in clause (i) above
(each a “business unit”), or a portion of such designated business unit as
defined by the Committee (each, a “business sub-unit”).
For purposes of computing a performance score for each Performance Component,
operating performance results for each applicable business unit or sub-unit are
measured by a performance matrix, as established by or under the direction of
the Committee for the Plan year. Each matrix assigns a performance score to
various combinations of profitability and growth outcomes for the business unit
or business sub-unit, as applicable.
For 2007, and for each Plan year thereafter until otherwise determined by the
Committee, separate Gainsharing matrices will be used, and separate performance
scores will be determined, for the following individual business units or
business sub-units:

  •   Drive     •   Direct—New     •   Direct—Renewal     •   Commercial
Auto—Light Local     •   Commercial Auto—Specialty     •   Special Lines

For purposes hereof, the Drive business unit includes the Auto business produced
by agents or brokers, including Strategic Alliances Drive Auto (but excluding
Drive Special Lines business); the Direct business unit includes the Auto
business produced by phone or over the Internet (but excludes Direct Special
Lines business); and the Special Lines business unit includes Special Lines
business generated by agents and brokers and directly by phone or over the
Internet.
For purposes of this Plan, the results of the Professional Liability Group, and
the results of the Midland Financial Group, Inc. and other businesses in
run-off, are excluded from the Drive, Direct, Commercial Auto and Special Lines
business units and, thus, from Core Business results. Net operating gains/losses
from other products in the Core Business, if any, will be apportioned among the
various business units or sub-units in accordance with the respective amount(s)
of net earned premiums generated by such products in each such business unit or
sub-unit, and the apportioned net operating gains/losses will be included in the
calculation of the GAAP combined ratio for such unit(s) or sub-unit(s). Assigned
risk business is not included in determining the growth of any business unit or
sub-unit, but the net operating gains/losses for such business will be included
in the calculation of the GAAP combined ratio for the applicable business unit
or sub-unit.

  C.   Performance Measures

The growth measure for all matrices will be based on policies in force (“PIFs”).
For all matrices other than those for the Direct business unit, growth will be
measured by the change in average PIFs for the Plan year over average PIFs for
the immediately preceding fiscal year. Average PIFs for each of the Plan year

3



--------------------------------------------------------------------------------



 



and the immediately preceding fiscal year will be determined by adding the
fiscal-month-end number of PIFs for each month during such year and dividing by
twelve.
For the Direct business unit, the following will apply to the matrices for its
business sub-units:
     (i) For the Direct—New matrix, growth will be measured by the change in the
number of new policies written during the applicable Plan year that remain in
force as of the last day of the Plan year, as compared with the number of new
policies written during the immediately preceding fiscal year that remained in
force as of the last day of such fiscal year.
     (ii) For the Direct—Renewal matrix, growth will be measured by the Direct
business unit’s retention rate for the Plan year (i.e., the relationship,
expressed as a percentage, between the number of PIFs on the first day of the
Plan year and the number of those same policies that are still in effect as of
the last day of the Plan year).
For all matrices, profitability will be measured by the GAAP combined ratio for
the Plan year. The GAAP combined ratio will be separately determined for each of
the business units and business sub-units identified above. The GAAP combined
ratio of each such business unit or sub-unit will then be matched with the
growth measure for such business unit or sub-unit, using the applicable
Gainsharing matrix, to determine a performance score for the applicable business
unit or sub-unit.

  D.   Calculation of Performance Factor

  1.   Core Business

For most participants, the Performance Factor will be determined solely by the
performance results for the Core Business, calculated in the manner described
below.
The performance scores achieved by each of the Drive, Direct, Commercial Auto
and Special Lines business units will be determined as follows.
     (i) The performance score for each of the Drive and Special Lines business
units will be separately determined directly from the applicable matrix, as
described above.
     (ii) The performance score for the Direct business unit will be based on
business sub-unit performance, weighted as follows: two-thirds (2/3) from the
score determined under the Direct—Renewal matrix and one-third (1/3) from the
score determined under the Direct—New matrix.

4



--------------------------------------------------------------------------------



 



     (iii) The performance score for the Commercial Auto business unit will be
determined based on the respective scores determined under the Commercial
Auto—Light Local matrix and the Commercial Auto—Specialty matrix, weighted based
on the relative amount of net earned premiums generated by each such business
sub-unit.
The resulting performance scores for each of the Drive, Direct, Commercial Auto
and Special Lines business units will then be multiplied by the applicable
weighting factor (based on the percentage of net earned premiums generated by
each such business unit during the Plan year), the weighted performance scores
will be combined and the sum of the weighted Performance Scores will be the
performance score for the Core Business.

  2.   Core Business Plus Assigned Business Unit’s Performance Component

For all employees who are assigned primarily to one of the business units
comprising the Core Business and who are eligible to participate in the
Company’s equity incentive plans, the Performance Factor will be based on the
performance scores for both the Core Business, as a whole, and his or her
assigned business unit. Generally, for these employees, the Performance Factor
will be weighted 50% on the Core Business performance score and 50% on his or
her assigned business unit’s performance score, unless determined otherwise by
or under the direction of the Committee.
With respect to each of the IT Business Leaders selected by the Designated
Executives, the Performance Factor will be based on both the Core Business
performance score and the performance score of his or her assigned business
unit, in such ratio or otherwise weighted as shall be determined by or under the
direction of the Committee.
The performance score for each Performance Component (i.e., the Core Business
and the employee’s assigned business unit) will be multiplied by the assigned
weighting factor to produce a weighted performance score for each such
Performance Component. The sum of the weighted performance scores equals the
Performance Factor.

  E.   Limitations

The final Performance Factor can vary from 0 to 2.0, determined under the
procedures described above based on actual performance. The final Performance
Factor cannot exceed 2.0, regardless of results.

7.   Payment Procedures; Deferral. Subject to Paragraph 9 below, no later than
December 31 of each Plan year, each participant will receive an initial payment
in respect of his or her Annual Gainsharing Payment for that Plan year equal to
75% of an amount calculated on the basis of Paid Earnings for the first 24 pay
periods of the Plan year, estimated earnings for the remainder of the Plan year,
and performance data through the first 11 months of the Plan year (estimated, if
necessary). No later than February 15 of the following year,

5



--------------------------------------------------------------------------------



 



    each participant will receive the balance of his or her Annual Gainsharing
Payment, if any, for such Plan year, based on his or her Paid Earnings and
performance data for the entire Plan year.

Any Plan participant who is then eligible to participate in The Progressive
Corporation Executive Deferred Compensation Plan (“Deferral Plan”) may elect to
defer all or a portion of the Annual Gainsharing Payment otherwise payable to
him/her under this Plan, subject to and in accordance with the terms of the
Deferral Plan.

8.   Other Plans. If, for any Plan year, an employee has been selected to
participate in both this Plan and another incentive plan offered by the Company,
then with respect to such employee, the Gainsharing formula set forth in
Paragraph 3 hereof shall be appropriately adjusted by applying a weighting
factor to reflect the proportion of the employee’s total annual incentive
opportunity that is being provided by this Plan. The Committee shall have full
authority to determine the incentive plan or plans in which any employee will
participate during any plan year and, if an employee is selected to participate
in more than one plan, the weighting factor that will apply to each such plan.  
9.   Qualification Date; Leave of Absence; Withholding . Unless otherwise
determined by the Committee, and except as expressly provided herein, in order
to be entitled to receive an Annual Gainsharing Payment for any Plan year, the
participant must be an active officer or regular employee of the Company on
November 30 of the Plan year (“Qualification Date”). Individuals who are hired
on or after December 1 of any Plan year are not entitled to an Annual
Gainsharing Payment for that Plan year.

Any participant who is on a leave of absence covered by the Family and Medical
Leave Act of 1993, personal leave of absence with the approval of the Company,
military leave or short or long-term disability on the Qualification Date with
respect to any Plan year will be entitled to receive an Annual Gainsharing
Payment for such Plan year, calculated as provided in Paragraphs 3 through 6
above and based on the amount of Paid Earnings received by such participant
during the Plan year.
Annual Gainsharing Payments will be net of any legally required deductions for
federal, state and local taxes and other items.

10.   Non-Transferability. The right to any Annual Gainsharing Payment hereunder
may not be sold, transferred, assigned or encumbered by any participant. Nothing
herein shall prevent any participant’s interest hereunder from being subject to
involuntary attachment, levy or other legal process.   11.   Administration. The
Plan shall be administered by or under the direction of the Committee. The
Committee shall have the authority to adopt, amend, revise and repeal such
rules, guidelines, procedures and practices governing the Plan as it shall, from
time to time, in its sole discretion, deem advisable.

The Committee shall have full authority to determine the manner in which the
Plan will operate, to interpret the provisions of the Plan and to make all
determinations hereunder. All such interpretations and determinations shall be
final and binding on Progressive, all Plan participants and all other parties.
No such interpretation or determination shall be relied on as a precedent for
any similar action or decision.

6



--------------------------------------------------------------------------------



 



Unless otherwise determined by the Committee, all of the authority of the
Committee hereunder (including, without limitation, the authority to administer
the Plan, select the persons entitled to participate herein, interpret the
provisions thereof, waive any of the requirements specified herein and make
determinations hereunder and to select, approve, establish, change or modify
Performance Components and their respective formulae, weighting factors,
performance targets and Target Percentages) may be exercised by the Designated
Executives; provided, however, that only the Committee may take such actions or
make such determinations for the Company’s executive officers. In the event of a
dispute or conflict, the determination of the Committee will govern.

12.   Termination; Amendment. The Plan may be terminated, amended or revised, in
whole or in part, at any time and from time to time by the Committee, in its
sole discretion.   13.   Unfunded Obligations. The Plan will be unfunded and all
payments due under the Plan shall be made from Progressive’s general assets.  
14.   No Employment Rights. Nothing in the Plan shall be construed as conferring
upon any person the right to remain a participant in the Plan or to remain
employed by Progressive, nor shall the Plan limit Progressive’s right to
discipline or discharge any of its officers or employees or change any of their
job titles, duties or compensation.   15.   Set-Off Rights. Progressive shall
have the unrestricted right to set off against or recover out of any Annual
Gainsharing Payment or other sums owed to any participant under the Plan any
amounts owed by such participant to Progressive.   16.   Prior Plans. This Plan
supersedes all prior plans, agreements, understandings and arrangements
regarding bonuses or other cash incentive compensation payable to participants
by or due from Progressive. Without limiting the generality of the foregoing,
this Plan supersedes and replaces The Progressive Corporation 2006 Gainsharing
Plan (the “Prior Plan”), which is and shall be deemed to be terminated as of
December 29, 2006 (the “Prior Plan Termination Date”); provided, however, that
any bonuses or other sums earned and payable under the Prior Plan with respect
to any Plan year ended on or prior to the Prior Plan Termination Date shall be
unaffected by such termination and shall be paid to the appropriate participants
when and as provided thereunder.   17.   Effective Date. This Plan is adopted,
and is to be effective, as of December 30, 2006, which is the commencement of
Progressive’s 2007 fiscal year. This Plan shall be effective for the 2007 Plan
year (which coincides with Progressive’s 2007 fiscal year) and for each Plan
year thereafter unless and until terminated by the Committee.   18.   Governing
Law. This Plan shall be interpreted and construed in accordance with the laws of
the State of Ohio.

7